DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6, 8, 10-12, 14, 27-29, 32-37 are pending.
Claims 1-6, 8, 10-12, 14, 27-29, 32-37 are rejected.
Response to Arguments
103
Applicant submits, after citing to Faletski at paras. 0015, 0018, and 0038, that “the present claims provide for [(i)] switching between different views [(ii)] when generating a first payment flow of content for particular platform[.]” (Rm. at 11–12 (Examiner’s alterations).)  This is piecemeal analysis. The Examiner is using the primary reference of Pasupulati teach payment flow and Faletski in combination with the device types together. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, Applicant fails to acknowledge Examiner’s citations and characterization of Pasupulati for the payment flows. Pasupulati teaches payment flows. See, e.g., id. at Fig. 2 Items 225; col. 7 ll. 63-67, col. 8 ll. 1-9.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1), MPEP 608.01(o), and MPEP 2181(I)(V). Correction of the following is required:
With respect to the newly added language of “application types” in the providing element in at 
The Examiner submits that the USPTO Board of Patent Appeals and Interferences has recognized that the lack of antecedent basis of claim terms in the original specification as a “significant problem.” See 73 Fed. Reg. 32944 (June 10, 2008) (noting that “[o]ne significant problem faced by the Board under Rule 41.37(c)(1)(v) occurs when the language of a claim does not have direct antecedent language in the specification."). Further, since the nomenclature used by Applicant departs from the Specification, amendments to the Specification required to ensure the claims are constructed in light of the Specification. Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm’r Pat. 1901).
Examiners have no authority to waive the provisions of a rule. See In re Goodman, 3 USPQ2d 1866, 1871 (ComrPats 1987) (noting the examiners have no authority to waive 37 CFR 1.111(b)); 37 CFR 1.121(e) (“The disclosure must be amended, when required by the Office[.]”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 10-12, 14, 27-29, 32-34, and 36-37 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Pasupulati et al. (US 10,339,505 B2) (“Pasupulati”) in view of Natarajan et al. (US9626713) (“Natarajan”) in view of Faletski et al. (US20100199197A1) (“Faletski”).
Regarding claims 1, 28, and 33 Pasupulati teaches: 
requesting, from a merchant device of a merchant, a login to access a demo portal interface (Fig. 2 Items 205, 215; col. 6 ll. 40-67) for a first payment flow for the merchant (Fig. 2 Items 205, 215; col. 6 ll. 40-67), wherein the demo portal interface (Fig. 2 Items 205, 215; col. 6 ll. 40-67)…
in response to the login (Fig. 2 Items 205, 215; col. 6 ll. 40-67), determining, based on the login, a profile (Fig. 2 Item 215; col. 6 ll. 40-67) for a plurality of payment flow options for the first payment flow for the merchant (Fig. 2 Items 225; col. 7 ll. 63-67, col. 8 ll. 1-9);
for the demo portal interface (Fig. 2 Items 205, 215; col. 6 ll. 40-67);
…for the first payment flow (Fig. 2 Items 225; col. 7 ll. 63-67, col. 8 ll. 1-9)…
determining the plurality of payment flow options based on the profile (Fig. 2 Items 230-250; Fig. 7A Items 710, 715, 720, 725, 730; col. 7 ll. 4-60)…for the first payment flow (Fig. 2 Items 230-250; Fig. 7A Items 710, 715, 720, 725, 730; col. 7 ll. 4-60);
communicating, the demo portal interface having the plurality of payment flow options to the merchant device of the merchant based on the login and the profile (col. 10 ll. 1-67);
receiving, from the merchant device, a first selection...options (Fig. 2 Items 230-250, Fig. 7A Items 710, 715, 725, 730; col. 7 ll. 4-60)…the plurality of payment flow options through the demo portal interface (Fig. 2 Items 230-250, Fig. 7A Items 710, 715, 725, 730; col. 7 ll. 4-60);
receiving, from the merchant device, a second selection from the plurality of payment flow options of at least one of the plurality of payment flow options through the demo portal interface (Fig. 2 Items 230-250; col. 7 ll. 4-60);
generating the first payment flow based on the first selection and the second selection (Fig. 2 Item 255; col. 7 ll. 63-67, col. 8 ll. 1-9), wherein the first payment flow is associated (Fig. 2 Item 255; col. 7 ll. 63-67, col. 8 ll. 1-9)…
making available, via the demo portal interface, a downloadable file (Fig. 1 Items 135, Fig. 8 Items 2b, 810; Fig. 8B-E, Fig. 3 Items 135, 330B; col. 9 ll. 25-50), wherein the downloadable file (Fig. 1 Items 135, Fig. 8 Items 2b, 810; Fig. 8B-E, Fig. 3 Items 135, 330B; col. 9 ll. 25-50) is for an application associated with the merchant, and wherein the downloadable file comprises the first payment flow (col. 9 ll. 22-41) for the application (col. 9 ll. 22-41).
Pasupulati does not teach:
is associated with a whitelist of merchants that includes the merchant ;
determining a top-level domain used by the merchant device 
determining a region for the merchant  based on the top-level domain  used by the merchant device ;
determining…a category of the merchant  based on at least one of a revenue of the merchant …
[updating a price on a merchant website based on]  a number of products sold by the merchant ;
determining services offered  by the payment provider system to the merchant … based on the region  and the category of the merchant ;
of a device type and an application type  
with the device type and the application type; and 
Natarajan teaches:
is associated with a whitelist of merchants that includes the merchant (Fig. 5 Items “Settings…”; col. 15 ll. 15-26 & ll. 35-46);
determining a top-level domain used by the merchant device (col. 26 ll. 18-67, col. 27 ll. 1-15)
determining a region for the merchant (col. 27 ll. 1-15) based on the top-level domain (col. 26 ll. 25-38 “multiple website domains”) used by the merchant device (col. 26 ll. 18-67);
determining…a category of the merchant (col. 27 ll. 1-15 “or other type” & ll. 25-35 ll. “Any automatic customization scheme is contemplated.”) based on at least one of a revenue of the merchant (col. 18 ll. “recoup…losses […] overall profit margin on the deal”)…
[updating a price on a merchant website based on] (Fig. 2B Item “price according to today’s schedule”) a number of products sold by the merchant (Fig. 2B Item “price data”; col. 6 ll. 59-63, col. 9 ll. “product inventory information”);
determining services offered (col. 3 ll. “other’s products and services….floral services”) by the payment provider system to the merchant (col. 27 ll. 1-15)… based on the region (col. 26 ll. 18-67) and the category of the merchant (col. 27 ll. 1-15, for example flowers);

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the teachings of Pasupulati with the teachings of Natarajan with merchant customization of Francis in order to create a “highly automated, flexible, and easy to use ecommerce system” for meeting merchant/customer needs. (Natarajan at col. 2 ll. 15-30.)
Alternatively or jointly, it would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the teachings of Natarajan’s embodiment associated with price updating (Fig. 2B) with Natarajan’s embodiment associated with website updating associated with domains in order to create a customizable website to meet consumer needs (Natarajan at col. 1 ll. 60-67) in multiple facets such as pricing and geolocation. 

Neither Pasupulati nor Natarajan teach:
providing...a plurality of device platforms for a plurality of device types and a plurality of application types....
switching, based on merchant selections of the plurality of device platforms, between the plurality of device platforms...
providing a toolbar that identifies the plurality of device platforms...
receiving a first change [based] on a selected device platform of the plurality of device platforms from the toolbar; and
changing the payment experience for the selected device platform.
Faletski teaches:
of a device type and an application type (Fig. 3 Items 310 and 320; 0038) 
with the device type and the application type; and (Fig. 3 Items 310 and 320; 0038)
providing...a plurality of device platforms for a plurality of device types and a plurality of application types (Fig. 5 Item 520 (showing different devices); 0042).....
switching, based on merchant selections of the plurality of device platforms, between the plurality of device platforms (0042 “select various common mobile platforms”)...
providing a toolbar that identifies the plurality of device platforms (Fig. 5 Item 520 (showing different devices); 0042)...
receiving a first change [based] on a selected device platform of the plurality of device platforms from the toolbar; and (0042 “select various common mobile platforms”)
changing the payment experience for the selected device platform (Fig. 5 Item 540 (showing preview in HTML); 0042 “changes based on the selected mobile platform”).


Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Pasupulati-Natarajan with device identification of Faletski in order to service devices with device constraints like physical screens. (Faletski at 0003-0005.)

Regarding claim 2 Pasupulati teaches:
wherein the plurality of payment flow options are associated with at least one of a merchant category, a website login preference, a language, a merchant logo, a merchant style, or a custom URL (Fig. 2 Items 230-250; col. 7 ll. 4-60).

Regarding claim 3 Pasupulati teaches:
wherein the second selection comprises an indication of at least one of the merchant category, the website login preference, the language, the region, the merchant logo, the merchant style, or the custom URL (Fig. 2 Items 230-250; col. 7 ll. 4-60).

Regarding claim 4 Pasupulati teaches:
generating a second payment flow using the first selection (Fig. 2 Item 255; col. 7 ll. 63-67, col. 8 ll. 1-9) 
Pasupulati does not teach:
receiving a change to the indication; and 
and the change to the indication .
Natarajan teaches:
receiving a change to the indication; and (col. 11 ll. 6-18)
and the change to the indication (col. 11 ll. 6-18).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the teachings of Pasupulati with the Website system of Natarajan in order to offer a plurality of items in inventory to meet the wants and needs of buyers. (Natarajan at col. 10 ll. 39-50.)

Regarding claim 5 Natarajan teaches:
wherein the determining the region is furthers based on, an IP address of the merchant device or merchant location information (Fig. 47 Items 108m and 108f; col. 26 ll. 38-67, col. 27 ll. 1-15; Claim 6).

Regarding claim 6 Pasupulati teaches:
determining a third selection of the merchant category based on merchant information, wherein the merchant information (Fig. 2 Items 230-250, Fig. 7A Items 710, 715, 720, 725, 730; col. 7 ll. 4-60) 
Pasupulati does not teach:
comprises a product type associated with the merchant, a regional presence of the merchant, or revenue streams of the merchant.
Natarajan teaches:
comprises a product type associated with the merchant, a regional presence of the merchant, or revenue streams of the merchant (Fig. 2A Item 200, 204, 208; col. 10 ll. 42-67, col. 11 ll. 1-19).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the teachings of Pasupulati with the Website system of Natarajan in order to offer a plurality of items in inventory to meet the wants and needs of buyers. (Natarajan at col. 10 ll. 39-50.)

Regarding claims 8 and 29 Pasupulati teaches:
displaying the plurality of payment flow options in a presentation of the demo portal interface associated with the first selection (Fig. 2 Items 230-250, Fig. 7A Items 710, 715, 720, 725, 730; col. 7 ll. 4-60) 
Neither Pasupulati nor Natarajan teach:
of the device type and the application type.
Faletski teaches:
of the device type and the application type (Fig. 3 Items 310 and 320; 0038).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify payment creation system of Pasupulati-Natarajan (Pasupulati at col. 2 ll. 5-10) with the ability to “determine[] a mobile device associated with…request[s]” of Faletski in order to design websites for mobile devices. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Regarding claim 10 Faletski teaches:
wherein the device type comprises one of a desktop, a mobile device, or a tablet, and wherein the application type comprises one of a browser application or a mobile device application for the merchant (0018).

Regarding claim 11 Pasupulati teaches:
displaying a navigation plane via the demo portal interface, wherein the navigation pane comprises each webpage or interface of the first payment flow (Fig. 6A Items 605-625; col. 11 ll. 1-12).

Regarding claim 12 Pasupulati teaches:
displaying a presentation tool comprising an expandable pane having second information for the plurality of payment flow options via the demo portal interface. (Fig. 8A Items 805; col. 13 ll. 45-67)

Regarding claim 14 Pasupulati teaches:
displaying a resources panel comprising resources to obtain second information on at least one of the plurality of payment flow options via the demo portal interface (Fig. 8A Items 805; col. 13 ll. 45-67).

Regarding claims 27 and 32 Natarajan teaches:
receiving a change…
changing the first payment flow based on the change (col. 11 ll. 18-28).
Pasupulati and Natarajan do not teach:
of the device type or the application type; and
Faletski teaches
of the device type or the application type; and (Fig. 3 Items 310 and 320; 0038)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Pasupulati-Natarajan with the teachings of Faletski in order to offer a plurality of items in inventory to meet the wants and needs of buyers. (Natarajan at col. 10 ll. 39-50.)

Regarding claim 34 Pasupulati teaches:
receiving, from the merchant device, test information data for a checkout using the first payment flow; and (col. 15 ll. 28-67, col. 16 ll. 1-19)
displaying a view of the test information with the checkout (col. 15 ll. 28-67, col. 16 ll. 1-19).

Regarding claim 36 and 37 Pasupulati teaches:
receiving, from the merchant device, an upload of additional code for the first payment flow; and (Fig. 1 Item 155; col. 6 ll. 30-40)
offering the additional code via the demo portal interface (Fig. 1 Items 135; Fig. 3 Item 135, 330B; col. 9 ll. 25-50)…
Pasupulati does not teach:
at least one additional merchant associated with the whitelist of merchants.
Natarajan teaches:
at least one additional merchant associated with the whitelist of merchants (col. 15 ll. 15-26 & ll. 35-46).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the teachings of Pasupulati with the Website system of Natarajan in order to “facilitate cross selling of products.” (Natarajan at Fig. 5 Item “Settings…cross selling of products.”)

Claim 35 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Pasupulati,  Natarajan, and Faletski in view of England et al. (US9135665) (“England”).
Regarding claim 35 Pasupulati teaches:
of the payment provider system via the demo portal interface (Fig. 2 Items 205, 215; col. 6 ll. 40-67).
Neither Pasupulati, Faletski, Natarajan, nor Francis teach:
displaying a highest rated practice…associated with other merchants
England teaches:
displaying a highest rated practice…associated with other merchants (Fig. 24 Items 2408; col. 22 ll. 37-67)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Pasupulati, Faletski, Natarajan, and Francis with the “[]score recommendation wizard” of England (col. 23 ll. 43-55) in order to offer a recommendation to users. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

The examiner has considered the remaining language (“displaying…tip”). These differences are only found in the non-functional data stored on the article of manufacture. The data in the “remind-charge request” is not functionally related to the substrate of the article of manufacture. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (precedential).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing date to store any data in the fields of the article of manufacture as shown in references Pasupulati, Faletski, and Natarajan because such data does not functionally relate to the substrate of the article of manufacture and merely labeling the data differently from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Alternatively or jointly, the Examiner submits this is Admitted Prior Art (APA) since Applicant fails to traverse the Office Notice on 3/11/2021. Displaying a tip on a screen is old and well known. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing date to display data on a computer screen found in any of the references of Pasupulati, Faletski, and Natarajan because such data does not functionally relate to the substrate of the article of manufacture and merely labeling the data differently from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 9,269,104 B2 Shah (Paypal Assignee similar to Pasupulati in terms of materiality; not disclosed in IDS)
US 10,535,049 B2 Leger (Paypal Assignee similar to Pasupulati in terms of materiality; not disclosed in IDS)
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/               Examiner, Art Unit 3685 

/JOHN W HAYES/               Supervisory Patent Examiner, Art Unit 3685